Exhibit 10.4

 

IG Acquisition Corp.

251 Park Avenue South, 8th Floor

New York, New York 10010

 

September 30, 2020

 

IG Sponsor LLC

251 Park Avenue South, 8th Floor

New York, New York 10010

 

  Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between IG Acquisition Corp. (the “Company”) and IG
Sponsor LLC (“Sponsor”), dated as of the date hereof, will confirm our agreement
that, commencing on the date the securities of the Company are first listed on
The Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration
Statement on Form S-1 and prospectus filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

 

(i) Sponsor shall make available, or cause to be made available, to the Company,
at 251 Park Avenue South, 8th Floor, New York, New York 10010 (or any successor
location of Sponsor), certain office space, utilities and secretarial and
administrative services as may be reasonably required by the Company. In
exchange therefor, the Company shall pay Sponsor the sum of $10,000 per month on
the Listing Date and continuing monthly thereafter until the Termination Date;
and

 

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature page follows] 

 

 

 

 

  Very truly yours,       IG ACQUISITION CORP.         By: /s. Christian Goode  
  Name:  Christian Goode     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

IG SPONSOR LLC

 

By: /s/ Bradley Tusk     Name: Bradley Tusk     Title:  Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

